Order denying motion to vacate attachment reversed, with ten dollars costs and disbursements, and motion to vacate attachment granted, with ten dollars costs, upon the ground that -there were not sufficient facts presented to justify the inference that defendant had departed from the State with intent to defraud his creditors, and that there was, therefore, no basis for the warrant of attachment. (O’Rourke v. Rankin, 193 App. Div. 494.) Blackmar, P. J., Kelly, Jaycox, Manning and Young, JJ., concur.